— Appeal by defendant from a judgment of the County Court, Suffolk County (Cacciabaudo, J.), convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claims regarding the sufficiency of the plea allocution are unpreserved for appellate review as a matter of law (CPL 470.05 [2]; People v Pellegrino, 60 NY2d 636). It is apparent from a review of the sentencing minutes that the defendant’s reference to being "pretty wasted on drugs” at the time of the robbery, was designed to elicit the court’s sympathy and was not an assertion of innocence on the ground that he lacked the requisite intent due to intoxication. After a brief inquiry, the defendant assured the court that while he may have "been on drugs,” he knew he was committing a crime. Furthermore, the defendant’s detailed factual recitation of the robbery during his plea allocution "establishes that he was fully aware of what was occurring and what he was doing” (see, People v Morrison, 58 AD2d 699, 700). Under the circumstances of the case, the sentencing court was not required to conduct further inquiry as to the defendant’s state of mind *491(see, People v Suba, 130 AD2d 526; People v Santana, 110 AD2d 789).
Lastly, we perceive no basis for concluding that the sentence imposed, which was the product of a negotiated plea, warrants modification in the interests of justice (People v Kazepis, 101 AD2d 816; People v Suitte, 90 AD2d 80). Thompson, J. P., Lawrence, Rubin, Harwood and Balletta, JJ., concur.